Per Curiam:
Defendant was convicted in the Queens County Court of arson on May 31, 1912. His motion for a new trial was denied on October 28, 1912. A certificate of reasonable doubt had been granted in July, 1912. Yet the case was not settled for over eight years, during which defendant has been out on bail. It was heard here on'March 8, 1921. No blame for this delay may be attributed to the present district attorney of Queens county, who took office January first of this year. The trial record shows improper interruptions and remarks by the over-zealous counsel for the prosecution, and evidence of marked impropriety in connection with the testimony of the fire marshal, who brought in conversations with defendant in which he officially charged defendant with being connected with a “crooked” fire at Rockaway road, Jamaica. (People v. Klein, 185 App. Div. 86.) Although some of this was struck out, its prejudicial effect could not thus be overcome. The judgment of conviction in the County Court of Queens county is, therefore, reversed, and a new trial ordered in that court. Mills, Rich, Putnam, Blaekmar and Kelly, JJ., concur. Judgment of conviction and order of the County Court of Queens county reversed, and new trial ordered in said court.